Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Claim(s) 1, 3, 8-9, 13 and 18-19 is/are generic to the following disclosed patentably distinct species: 
Species 1 – figs. Figs. 1-5, and 11-17 and 20-21: directed to an acceleration sensor having a constant gap between the mass 3 and lid 5 (figs. 2-3; see ¶112, 117, 126, and 135, which disclose that figs. 11-17 and 20-21 are modifications of the embodiment of figs. 1-5), wherein the second region 62 is not a torque generator, and wherein gap h1 is less than gap h2 (see fig. 2)
Species 2 - Fig. 23: directed to an acceleration sensor having gaps of different sizes between the mass 3 and lid 5 (¶137 discloses that fig. 23 is a modification of the embodiment of figs. 1-5), wherein the second region 62 is not a torque generator, and wherein gap h1 is less than gap h2 (see fig. 23)
Species 3 – claim 12 (it is noted that claim 12 was filed on the effective filing date of the application and is therefore part of the originally filed specification): directed to an acceleration sensor having a second region 62 configured as a torque generator, and “a first gap distance in the Z axis direction of a first gap that is a gap between the first mass portion and the first fixed electrode in the first region is smaller than a second gap distance in the Z axis direction of a second gap that is a gap between the first mass portion and the first fixed electrode in the second region” (see claim 1, lines 22-27), corresponding to disclosed feature that gap h1 formed between the mass 3 and substrate 2 is smaller than gap h2 formed between the mass and substrate

If Applicant elected species 1, a further election is required below:
Subspecies 1A – figs. 1-5: wherein the second region 62 comprises a recess 82 formed in the second surface 7 (upper surface) of the mass 3, the thickness L1 of the spring 210a is equal to the maximum thickness of the mass 3 (¶72), and the first and second regions 61-62 have vertical side walls adjacent to movable section 220a (fig. 4)
Subspecies 1B – figs. 11-12, wherein the second region 62 comprises a recess formed in the second surface 7 (upper surface) of the mass 3, the thickness L2 of the spring 210a is less than the maximum thickness of the mass 3, and the first and second regions 61-62 lack vertical side walls adjacent to the movable section 220a
Subspecies 1C – figs. 13-14: wherein the second region comprises a recess formed in the first surface 6 (lower surface) of the mass 3, the spring 210a has a thickness L1 equal to a maximum thickness of the mass 3 (¶122), and the first and second regions 61-62 lack vertical side walls adjacent to the movable section 220a

If Applicant elected subspecies 1C, a further election is required below:
Subspecies 1C1 – figs. 13-14: wherein the bottom of the mass 3 comprises step portions 8-9
Subspecies 1C2 – figs. 13-14, ¶120 and ¶125: wherein the bottom of the mass 3 comprises slopes

¶126 discloses that figs. 15-17 are modifications of the “first to third embodiments,” which are described in figs. 1-5 and 11-14. Therefore, if Applicant elected one of subspecies 1A-1C, a further election is required below:
Subspecies A – figs. 1-5 and 11-14: wherein each movable portion (e.g. 220a) is configured as a cantilever extending in the Y direction from a beam spring 210a and configured to contact a single stopper (e.g. stopper 11)
Subspecies B – fig. 15: wherein each movable portion 220a is configured as a cantilever extending in the X direction from a beam spring 210a and configured to contact a single stopper (e.g. stopper 11)
Subspecies C – fig. 16: wherein a movable portion 220a is configured as a T-shaped cantilever extending along the X direction from a beam spring 210a and configured to contact two stoppers (e.g. stoppers 11, 11)
Subspecies D – fig. 17: wherein movable portions 220a are non-cantilevered elements supported from coil springs 210a

¶135 discloses that figs. 20-21 are modifications of the “first to fifth embodiments.” The “first to fourth” embodiments are described by figs. 1-5, and 11-17. Therefore, if Applicant elected one of subspecies A-D, a further election is required below:
Subspecies i – figs. 1-5 and 11-17: wherein the stoppers 11-12 are located on the substrate
Subspecies ii – figs. 20-21: wherein the stoppers 311-312 are located on the mass

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853           
/JILL E CULLER/Primary Examiner, Art Unit 2853